This opinion is subject to revision before final
                    publication in the Pacific Reporter
                               2021 UT 7


                                  IN THE

     SUPREME COURT OF THE STATE OF UTAH

            SOUTHERN UTAH WILDERNESS ALLIANCE,
                 Appellant and Cross-Appellee,
                                     v.
                   KANE COUNTY COMMISSION,
                   Appellee and Cross-Appellant
                                    and
                GARFIELD COUNTY COMMISSION,
                          Appellee.


                          No. 20180454
                     Heard September 9, 2020
                     Filed February 25, 2021

                          On Direct Appeal

                    Sixth District, Garfield
               The Honorable Marvin D. Bagley
                        No. 170600020


                               Attorneys:
David C. Reymann, Austin J. Riter, Salt Lake City, for appellant
    and cross-appellee Southern Utah Wilderness Alliance
Shawn T. Welch, Richard D. Flint, Timothy M. Bagshaw, Chelsea
 J. Davis, Salt Lake City, for appellee and cross-appellant Kane
                       County Commission
Peter Stirba, Matthew Strout, Ciera Archuleta, Salt Lake City, for
              appellee Garfield County Commission


  CHIEF JUSTICE DURRANT authored the opinion of the Court, in
     which ASSOCIATE CHIEF JUSTICE LEE, JUSTICE HIMONAS,
          JUSTICE PEARCE, and JUSTICE PETERSEN joined.
                       SUWA v. KANE COUNTY
                        Opinion of the Court

   CHIEF JUSTICE DURRANT, opinion of the Court:
                            Introduction
    ¶1 The Southern Utah Wilderness Alliance (SUWA) accuses
the Kane and Garfield County Commissions of violating Utah‘s
Open and Public Meetings Act.1 According to SUWA, the
Commissions violated the Act when they failed to provide public
notice or to allow attendance at certain meetings members of the
Commissions had with Ryan Zinke, the United States Secretary of
the Interior. SUWA claims the meetings were held to discuss the
federal government‘s potential reduction of the Grand
Staircase-Escalante National Monument. When SUWA sued to
remedy this alleged violation, the district court dismissed its
complaint for lack of standing and because it concluded that the
Act did not apply to the meetings in question. We reverse this
dismissal on both grounds.
    ¶2 First, we conclude SUWA has standing to bring these
claims. The district court determined that SUWA lacked standing
because, under the court‘s interpretation of the Act, the
Commissions had not violated SUWA‘s statutory right. But this
analysis mistakenly conflated the issue of standing with the merits
of SUWA‘s claims. And, because SUWA‘s complaint satisfies our
standing requirements, we conclude that SUWA has standing to
argue that the Commission violated the Act. Accordingly, we
reverse the district court‘s ―standing‖ determination.
    ¶3 We also reverse the court‘s decision on the motion to
dismiss. The court dismissed SUWA‘s complaint based on the
court‘s interpretation of the Act. According to the court, the Act
did not apply in this case because the Commissions lacked
jurisdiction or advisory power over any action contemplated in
the meetings in question. We reverse this decision without
offering a definitive interpretation of the Act.2

__________________________________________________________
   1   UTAH CODE §§ 52-4-101 to 52-4-305.
   2 We decline to offer a definitive interpretation of the Act at
this time because our decision to reverse the district court does
not require it and our eventual interpretation of the Act would be
aided by a developed factual record. See Carter v. Lehi City, 2012
UT 2, ¶ 93, 269 P.3d 141 (explaining that a clear factual record
―facilitates informed decisions‖).

                                   2
                        Cite as: 2021 UT 7
                       Opinion of the Court

    ¶4 We do so because the district court appears to have based
its dismissal of SUWA‘s claims on certain factual assumptions
that do not necessarily follow from the allegations in SUWA‘s
complaint. And with a correct view of SUWA‘s complaint in
mind, we conclude SUWA adequately pled a violation of the Act,
even were we prepared to accept the district court‘s interpretation
of the Act at this stage of the litigation. Accordingly, we reverse
and remand for additional proceedings.3
                           Background
    ¶5 On May 10, 2017, the two Commissions met separately
with Ryan Zinke, the United States Secretary of the Interior, to
discuss the potential reduction of the Grand Staircase-Escalante
National Monument (the Monument). The Commissions did not
publicly notice these meetings, open them to the public, or keep
written minutes of what was addressed. But several months prior
to the meetings, the Commissions for both counties had held
open, publicly noticed meetings where they passed resolutions
expressing their opposition to the Monument and their support
for its potential reduction.
   ¶6 On August 15, 2017, SUWA filed a complaint alleging
that the Commissions violated the Act by failing to publicly notice
their meetings with Secretary Zinke, open them to the public, or
create and make accessible written minutes of what transpired.4
SUWA also alleged that the content of these meetings included
the ―potential implications for [the Counties‘] political, economic,
business, and development interests and relationships; and other
__________________________________________________________
   3 We set forth the parties‘ competing interpretations of the Act
in greater detail below. See infra ¶¶ 38–43.
    We also note that along with dismissing SUWA‘s complaint,
the district court awarded the Commissions attorney fees for
defending this lawsuit. Because our conclusion regarding the
court‘s decision on the motion to dismiss also undermines the
court‘s attorney fee award, we likewise reverse it.
   4 SUWA originally filed its complaint in the Third District
Court in Salt Lake County. In response, the Commissions asked
the Third District Court to dismiss SUWA‘s complaint for
improper venue or transfer the case to a judicial district in which
the commissioners reside. The court granted this request and
transferred the case to the Sixth District Court, which
encompasses both Kane and Garfield Counties.

                                   3
                         SUWA v. KANE COUNTY
                           Opinion of the Court

similar matters over which [the Commissions] exercise
jurisdiction or advisory power.‖ Finally, SUWA sought a decree
that these meetings violated the Act and an injunction compelling
the Commissions to comply with the Act‘s provisions.
   ¶7 In response, the Commissions moved to dismiss SUWA‘s
complaint under Utah Rules of Civil Procedure 12(b)(1) and
12(b)(6). The court granted this motion under both rules. It
dismissed the complaint under rule 12(b)(6) because it concluded
that the Commissions‘ meetings with Secretary Zinke were not
subject to the Act as the Commissions lacked ―jurisdiction or
advisory power‖ over the matters discussed.5 Additionally, the
court held that the meetings fell within an exception to the Act
because they dealt solely with ―administrative or operational
matters.‖6 And, because the meetings were not subject to the Act,
the court ruled that SUWA had not been denied a right under the
Act and thus lacked standing under rule 12(b)(1).
    ¶8 After the court dismissed SUWA‘s complaint, the
Commissions filed a motion for attorney fees under Utah Code
section 78B-5-825. They argued they were entitled to attorney fees
because SUWA‘s claims lacked merit and were brought in bad
faith. The district court agreed and granted this motion.
    ¶9 Following this decision, the Commissions submitted their
requests for attorney fees. The Kane County Commission
requested $60,207.50 in fees, while the Garfield County
Commission requested $21,910.00. On April 12, 2019, the district
court entered an order awarding the Garfield County Commission
its requested amount. But the court reduced the Kane County
Commission‘s award to $30,673.50.
    ¶10 SUWA now appeals both the dismissal of its complaint
and this fee award. The Kane County Commission also appeals
the district court‘s reduction of its fee request. We have
jurisdiction under Utah Code section 78A-3-102(3)(j).


__________________________________________________________
   5 See UTAH CODE § 52-4-103(6)(a) (defining ―meeting‖ as ―the
convening of a public body . . . for the purpose of discussing,
receiving comments from the public about, or acting upon a
matter over which the public body . . . has jurisdiction or advisory
power‖).
   6   Id. § 52-4-103(6)(c).


                                     4
                         Cite as: 2021 UT 7
                       Opinion of the Court

                        Standard of Review
   ¶11 SUWA asks us to decide whether the district court erred
in dismissing its complaint under Utah Rule of Civil Procedure
12(b)(1) for lack of standing and Utah Rule of Civil Procedure
12(b)(6) for failure to state a claim. These are questions of law that
we review for correctness.7
                              Analysis
    ¶12 SUWA raises two issues. First, it claims the district court
erred in dismissing its complaint for lack of standing under Utah
Rule of Civil Procedure 12(b)(1). We reverse on this issue because
the district court conflated the merits of SUWA‘s claims with its
standing to sue. Merits aside, SUWA has standing because it has
statutory authorization to sue and it alleged facts demonstrating a
distinct and palpable injury.
    ¶13 Second, SUWA argues the district court erred in
dismissing its complaint for failure to state a claim under Utah
Rule of Civil Procedure 12(b)(6). We also reverse on this issue. The
district court held, based on its interpretation of the Act, that the
Commissions‘ meetings with Secretary Zinke did not qualify as
―meetings‖ under the Act. But we reverse because, even were we
to adopt the court‘s interpretation of the Act at this stage, we
would nevertheless conclude that the allegations in SUWA‘s
complaint were sufficient to survive dismissal.
                      I. SUWA Has Standing
   ¶14 SUWA claims the district court erred in dismissing its
complaint for lack of standing under rule 12(b)(1). According to
the court, SUWA lacked standing because the Commissions‘
meetings with Secretary Zinke were ―not subject to the [A]ct and
neither SUWA nor its members were denied a right under the
[A]ct.‖ Because this ruling conflates our standing inquiry with the
merits of SUWA‘s claims, we reverse. And after evaluating
SUWA‘s allegations under the appropriate standard, we conclude
that SUWA has standing.
__________________________________________________________
   7  Salt Lake Cnty. v. State, 2020 UT 27, ¶ 14, 466 P.3d 158
(explaining that dismissal of a claim under rule 12(b)(1) ―presents
a question of law that we review for correctness‖ (citation
omitted)); Helf v. Chevron U.S.A. Inc., 2009 UT 11, ¶ 14, 203 P.3d
962 (―[T]he propriety of a 12(b)(6) dismissal is a question of law.‖
(alteration in original) (citation omitted))).

                                    5
                      SUWA v. KANE COUNTY
                       Opinion of the Court

         A. The District Court Erred in Conflating Our Standing
                Inquiry with the Merits of SUWA’s Claims
    ¶15 The district court held that SUWA lacked standing
because the Commissions‘ meetings with Secretary Zinke did not
fall within the statutory definition of ―meeting‖ under the Act.
According to the district court, because the meetings were not
subject to the Act, neither SUWA nor its members were denied
any rights. So they could not show ―any injury, let alone a
particularized injury.‖ We reject this line of reasoning because it
addresses the merits rather than the justiciability of SUWA‘s
claims.8
    ¶16 ―[S]tanding is a jurisdictional requirement that must be
satisfied before a court may entertain a controversy between two
parties.‖9 Our traditional standing test requires plaintiffs to allege
that they have ―suffered or will suffer[] some distinct and
palpable injury that gives [them] a personal stake in the outcome
of the legal dispute.‖10 ―At the pleading stage of litigation,‖
plaintiffs may satisfy this test ―by alleging that . . . they [have
been] injured by the defendant‘s conduct, so long as the complaint
contains adequate factual context to satisfy our notice pleading
requirements.‖11 ―For purposes of a motion to dismiss,‖ such an
__________________________________________________________
   8  On appeal, the Garfield County Commission argues the
district court‘s ―standing‖ determination was correct because the
meetings in question were not subject to the Act. Additionally, the
Kane County Commission argues that SUWA‘s requested
injunction ―would be . . . an advisory opinion.‖ As with the
reasoning of the district court, these arguments incorrectly
conflate the merits of SUWA‘s complaint with SUWA‘s standing
to bring its legal challenge.
   9 Jones v. Barlow, 2007 UT 20, ¶ 12, 154 P.3d 808 (alteration in
original) (citation omitted) (internal quotation marks omitted).
   10Alpine Homes, Inc. v. City of West Jordan, 2017 UT 45, ¶ 34, 424
P.3d 95 (first alteration in original) (citations omitted) (internal
quotation marks omitted).
   11  Brown v. Div. of Water Rts. of Dep’t of Nat. Res., 2010 UT 14,
¶ 21, 228 P.3d 747. Our case law sometimes states that a party
must ―show‖ or ―prove‖ that the elements of our standing test are
satisfied, see, e.g., Haik v. Jones, 2018 UT 39, ¶ 18, 427 P.3d 1155
(―[S]tanding ‗requires a plaintiff to show some distinct and
palpable injury that gives rise to a personal stake in the outcome
                                                          (Continued)
                                      6
                         Cite as: 2021 UT 7
                       Opinion of the Court

allegation ―will be assumed to ‗embrace those specific facts that
are necessary to support the claim.‘‖12
    ¶17 Although ―not identical,‖ our standing test is similar to
the one used in federal courts.13 Both tests require a plaintiff to
show ―that he or she suffered an invasion of a legally protected
interest that is concrete and particularized.‖14 And in the federal
context, the United States Supreme Court has made clear that
―standing in no way depends on the merits of the plaintiff‘s


of the dispute.‘‖ (emphasis added) (citation omitted)), and at
other times it suggests that the party must only ―assert,‖ ―claim,‖
or ―allege‖ facts that would satisfy the test. See, e.g., Cedar
Mountain Env’t, Inc. v. Tooele Cnty., 2009 UT 48, ¶ 8, 214 P.3d 95
(discussing the requirements by using the terms ―assert‖ and
―allege‖). What is needed to satisfy our standing requirement
depends on the stage of the legal proceeding. Brown, 2010 UT 14,
¶¶ 13–15. At the pleading stage, plaintiffs are required only to
―claim‖ or ―allege‖ facts showing a legal injury. But where
plaintiffs‘ factual, standing-related allegations are in dispute at
later stages, plaintiffs must show or prove standing by satisfying
the applicable burden of proof. See Washington Cnty. Water
Conservancy Dist. v. Morgan, 2003 UT 58, ¶ 4, 82 P.3d 1125
(affirming the district court‘s dismissal for lack of standing
because the party ―had not carried its burden of showing a
connection between‖ the challenged action and the alleged harm).
In these cases, a court should not decide the standing issue until
the evidence in the case makes clear that there is not a genuine
dispute as to the relevant facts (in other words, at the summary
judgment stage) or until the fact finder has determined which
version of the facts is the correct one (at the trial stage).
   12 Brown, 2010 UT 14, ¶ 21 (quoting Lujan v. Def. of Wildlife, 504
U.S. 555, 561 (1992)).
   13 Id. ¶ 17 (―Although our standing requirements and the
federal standing requirements are similar in that they contain the
same three basic elements—injury, causation, and redressability—
they are not identical.‖).
   14 Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016) (citation
omitted) (internal quotation marks omitted); Jenkins v. Swan, 675
P.2d 1145, 1148 (Utah 1983) (explaining that under ―the traditional
test for standing,‖ a plaintiff ―must have a legally protectible
interest in the controversy‖).

                                   7
                         SUWA v. KANE COUNTY
                          Opinion of the Court

contention that particular conduct is illegal.‖15 As a result, federal
courts have consistently recognized that ―a plaintiff can have
standing despite losing on the merits.‖16
    ¶18 This is because ―whether a plaintiff has alleged an
invasion of a ‗legally protected interest‘ does not hinge on
whether the conduct alleged to violate a statute does, as a matter
of law, violate the statute.‖17 To the contrary, where the plaintiff
alleges in federal court that an injury arose within a specific
factual context, the plaintiff has standing to present a legal theory
that would entitle the plaintiff to judicial relief.18 For this reason,
federal courts err when they ―conflate[]‖ the issue of standing
with the ―validity‖ of a plaintiff‘s claim.19
    ¶19 In Trump v. Hawaii, the United States Supreme Court
recently addressed the distinction between the merits of a
plaintiff‘s claim and whether he or she has shown a particularized
injury.20 There, plaintiffs with ―relatives from Iran, Syria, and
Yemen applying for . . . visas‖ challenged a presidential
proclamation that restricted, on national-security grounds, the

__________________________________________________________
   15 Warth v. Seldin, 422 U.S. 490, 500 (1975); see also Ariz. State
Leg. v. Ariz. Indep. Redistricting Comm’n, 576 U.S. 787, 800 (2015)
(―[O]ne must not ‗confus[e] weakness on the merits with absence
of Article III standing.‘‖ (alteration in original) (quoting Davis v.
U.S., 564 U.S. 229, 249 n.10 (2011))); Whitmore v. Arkansas, 495 U.S.
149, 155 (1990) (―Our threshold inquiry into standing in no way
depends on the merits of the [petitioner‘s] contention that
particular conduct is illegal.‖ (alteration in original) (citation
omitted) (internal quotation marks omitted)).
   16 In re Special Grand Jury 89-2, 450 F.3d 1159, 1172 (10th Cir.
2006) (citations omitted); see also id. (―[A]n interest can support
standing even if it is not protected by law (at least, not protected
in the particular case at issue) so long as it is the sort of interest
that courts think to be of sufficient moment to justify judicial
intervention.‖).
   17   Cottrell v. Alcon Lab’y, 874 F.3d 154, 164 (3d Cir. 2017).
   18 See Initiative and Referendum Inst. v. Walker, 450 F.3d 1082,
1094 (10th Cir. 2006).
   19   Dean v. Blumenthal, 577 F.3d 60, 66 n.4 (2d Cir. 2009).
   20   138 S. Ct. 2392 (2018).

                                       8
                           Cite as: 2021 UT 7
                          Opinion of the Court

ability of nationals from several countries with Muslim-majority
populations to enter the United States. 21 According to the
plaintiffs, this proclamation violated the Establishment Clause of
the First Amendment ―because it was motivated not by concerns
pertaining to national security but by animus toward Islam.‖22
The government argued that these plaintiffs lacked standing
―because the Clause does not give them a legally protected
interest in the admission of particular foreign nationals.‖ 23 The
Court rejected this argument because it ―concern[ed] the merits
rather than the justiciability of [the] plaintiffs‘ claims.‖24 In other
words, whether the plaintiffs had standing did not ―depend[]
upon the scope of [their] Establishment Clause rights.‖ 25 What
mattered was that they alleged a ―concrete injury: the alleged real-
world effect that the [p]roclamation . . . had in keeping them
separated from [their] relatives.‖26
    ¶20 We find this line of reasoning persuasive and adopt it
here. Accordingly, where a plaintiff alleges that he or she has been
injured in a distinct and palpable manner, a court has the
authority to determine whether that injury constitutes an
infringement of a judicially protected interest. In such
circumstances, the plaintiff has standing and the dispute
presented by the plaintiff is ―fit for judicial resolution.‖ 27


__________________________________________________________
   21   Id. at 2404–06.
   22   Id. at 2406.
   23   Id. at 2416.
   24   Id.
   25   Id.
   26   Id.
   27 Utah Chapter of Sierra Club v. Utah Air Quality Bd., 2006 UT 74,
¶ 17, 148 P.3d 960 (citation omitted); see also Cottrell, 874 F.3d at
164 (explaining that whether a plaintiff has standing ―does not
hinge on whether the conduct alleged to violate a statute does, as
a matter of law, violate the statute‖); Initiative and Referendum Inst.,
450 F.3d at 1093 (―[W]here the plaintiff presents a nonfrivolous
legal challenge, alleging an injury to a protected right . . . , the
federal courts may not dismiss for lack of standing on the theory
that the underlying interest is not legally protected.‖).

                                     9
                         SUWA v. KANE COUNTY
                           Opinion of the Court

    ¶21 Based on this reasoning, we determine that the district
court erred in concluding that SUWA lacked standing. The court‘s
conclusion that the meetings with Secretary Zinke were not
subject to the Act ultimately depends on an interpretation of the
Act‘s scope and the nature of what was discussed in the meetings.
It therefore ―concerns the merits rather than the justiciability‖ of
SUWA‘s claims.28 Rather than assess the merits of SUWA‘s claims,
the district court should have determined whether the facts in
SUWA‘s complaint satisfied our ―standing‖ requirements. By
doing otherwise, the court incorrectly conflated those
requirements with the validity of SUWA‘s claims.
              B. SUWA Has Standing on Behalf of Its Members
    ¶22 Having established that SUWA‘s standing does not
depend on the merits of its claims, we turn now to the proper
question: whether SUWA alleged sufficient facts to demonstrate a
distinct and palpable injury.29 We hold that it did, and so we
conclude that SUWA has standing to sue on behalf of its
members.
    ¶23 This court has crafted a ―three-step inquiry to determine
whether [standing] exists.‖30 First, plaintiffs must assert that they
have been or will be ―adversely affected by the [challenged]
actions.‖31 Second, they must ―allege a causal relationship

__________________________________________________________
   28   Trump, 138 S. Ct. at 2416.
   29 Utah Chapter of Sierra Club, 2006 UT 74, ¶ 19. Because SUWA
raises claims on behalf of its members, we must conduct this
inquiry ―through the lens of associational standing.‖ Id. at ¶ 21.
Associations like SUWA have standing ―if [their] individual
members have standing and the participation of the individual
members is not necessary to the resolution of the case.‖ Id. In this
case, neither Commission argues that the participation of SUWA‘s
individual members is necessary to the resolution of this case. So,
to improve readability, we analyze our standing requirements by
discussing the statutory rights conferred on SUWA‘s members
and the injuries allegedly suffered by those members as though
they belong to SUWA.
   30Alpine Homes, 2017 UT 45, ¶ 34. We often refer to this inquiry
as our ―distinct and palpable injury‖ test. Id.
   31   Id. (alteration in original) (citation omitted).


                                       10
                              Cite as: 2021 UT 7
                             Opinion of the Court

between [their] injury [and] the [challenged] actions.‖32 And third,
―the relief requested must be substantially likely to redress the
injury claimed.‖33 ―[E]ach step must be demonstrated in order to
confirm standing.‖34
1. SUWA satisfies the ―adversely affected‖ requirement
    ¶24 SUWA argues that it was adversely affected because it
was denied a statutory right to receive notice of, and to attend,
meetings held by members of the Commissions. When a party
argues that a right conferred by statute has been violated, we
resolve the ―adversely affected‖ issue by first determining ―what
class of plaintiffs the [statute] grants a right to sue and whether
[the plaintiff in the case] is within that class.‖ 35 In other words, we
must determine whether the plaintiff has a ―legally protectible
interest‖ conferred by statute.36
   ¶25 This part of the analysis looks at the rights generally
conferred by the statute. So in this case we must determine
whether the Act generally provides SUWA with a right to sue for
violations of the Act. We conclude that it does.
   ¶26 The Act grants a right to ―24 hours‘ public notice‖ of
meetings held by the Commissions, 37 the right to have those
meetings kept ―open to the public,‖38 and the right to access the
meetings‘ written minutes.39 It also states that ―[a] person denied
any [of these] rights‖ may sue to ―compel compliance with or
enjoin violations‖ of the Act or to ―determine the [Act‘s]
applicability to discussions or decisions of a public body.‖40 Based
__________________________________________________________
   32Id. (third alteration in original) (citation omitted) (internal
quotation marks omitted).
   33   Id. (citation omitted) (internal quotation marks omitted).
   34   Id.
   35 Rupp v. Moffo, 2015 UT 71, ¶ 9, 358 P.3d 1060. We commonly
refer to standing that is derived from a statutory right as
―statutory standing.‖ See Cedar Mountain, 2009 UT 48, ¶ 13.
   36   Jenkins, 675 P.2d at 1148.
   37   UTAH CODE § 52-4-202(1).
   38   Id. § 52-4-201(1).
   39   Id. § 52-4-203.
   40   Id. § 52-4-303(3).

                                       11
                         SUWA v. KANE COUNTY
                          Opinion of the Court

on these provisions, we conclude that SUWA falls within the class
of persons sought to be protected by the Act and that the Act
provides SUWA with a right to sue for violations of the Act. But
that does not end the ―adversely affected‖ inquiry.
    ¶27 Where a plaintiff falls within a class protected by statute,
we must also determine, based on the specific facts in the case,
whether the plaintiff has suffered ―some distinct and palpable
injury that gives him a personal stake in the outcome of the legal
dispute.‖41 At the pleading stage, this merely requires the plaintiff
to plead an ―adequate factual context to satisfy our notice
pleading requirements.‖42 In other words, the plaintiff must allege
facts sufficient to make the defendant reasonably aware of the
conduct it allegedly engaged in and of how that conduct allegedly
injured the plaintiff. SUWA satisfies this test.
    ¶28 In its complaint, SUWA pled enough facts to show that
the Commissions‘ alleged violation of the Act adversely affected
it. According to SUWA, on May 10, 2017, members of the
Commissions participated in two meetings with Secretary Zinke,
but the Commissions failed to provide public notice of the
meetings or open them to the public. So SUWA did not receive the
notice to which it believes it was entitled and was unable to attend
a meeting it wished to attend. This is enough to show that it was
adversely affected by the Commissions‘ alleged violation.
   ¶29 The Kane County Commission argues it is not ―sufficient
simply to allege an injury of rights conferred‖ by the Act. It claims
a plaintiff cannot meet our ―constitutional standing requirements‖
by simply ―alleg[ing] an injury within the scope of a statute.‖
Although we agree that plaintiffs must satisfy our traditional
standing requirements, we reject the Kane County Commission‘s
argument because SUWA has met those requirements in this case.
SUWA has done more than ―simply allege an injury of rights
conferred by the Act.‖ It has alleged specific facts that would
amount to a violation of SUWA‘s statutory rights by the
Commissions if SUWA succeeds on its legal argument. In so
doing, SUWA presents ―a concrete dispute‖ about the
requirements of existing law as applied to a specific set of facts


__________________________________________________________
   41   Jenkins, 675 P.2d at 1148.
   42   Brown, 2010 UT 14, ¶ 21.


                                     12
                           Cite as: 2021 UT 7
                          Opinion of the Court

rather than ―an academic dispute about the . . . harms‖ of holding
closed meetings generally.43
    ¶30 Because SUWA falls within the class the Act seeks to
protect and because SUWA has alleged a set of facts in which its
statutory rights were allegedly violated (if a court rules that
SUWA‘s interpretation of the Act is correct), it has satisfied the
―adverse effect‖ requirement.
2. SUWA satisfies the ―causation‖ requirement
    ¶31 SUWA has also sufficiently alleged causation. It alleged
that three of its members were present ―in Kane and Garfield
County when the meetings [with Secretary Zinke] occurred‖ and
that those members ―would have attended and participated if [the
Commissions] had properly noticed the meetings under the Act
and kept [them] open to the public.‖ In other words, SUWA has
alleged that but for the Commissions‘ failure to publicly notice the
meetings or allow the public to attend the meetings, its members
would have attended the meetings. These allegations satisfy the
causation requirement.
3. SUWA satisfies the ―redressability‖ requirement
    ¶32 Finally, SUWA satisfies the ―redressability‖ requirement.
Based on the Commissions‘ alleged violations, SUWA seeks ―a
decree that the [meetings] violated the Act‖ and ―an injunction
compelling [the Commissions‘ future] compliance with the Act.‖
In light of these statutorily authorized remedies, we conclude that
SUWA satisfies the redressability requirement.
    ¶33 The district court concluded that SUWA had not suffered
a redressable injury because the meetings had already taken place
and neither Commission had taken an action at those meetings
that the court could undo. But section 52-4-203 of the Act obligates
public bodies to keep written minutes of all meetings subject to
the Act. These minutes must include, among other things, ―the
substance of all matters proposed, discussed, or decided by the
public body which may include a summary of comments made by
members of the public body.‖44 Following a meeting, a public
body has thirty days to make a pending, draft form of these


__________________________________________________________
   43   Utah Chapter of Sierra Club, 2006 UT 74, ¶ 26.
   44   UTAH CODE § 52-4-203(2)(a)(iii).

                                     13
                         SUWA v. KANE COUNTY
                           Opinion of the Court

written minutes available to the public.45 And it has three days
following the approval of pending minutes to make the approved
minutes available.46 In its complaint, SUWA alleged that the
Commissions violated these statutory obligations.
    ¶34 So if SUWA prevails on the merits of its claims, the
district court could redress, at least in part, the harm SUWA
suffered by requiring the Commissions to comply with these
requirements to the extent possible.47 For this reason, we conclude
that SUWA‘s complaint satisfies the redressability requirement.
  ¶35 Accordingly, we conclude that SUWA‘s individual
members have standing in this case.
    II. The District Court Erred in Dismissing SUWA‘s Claims
    ¶36 We turn now to the district court‘s dismissal of SUWA‘s
claims. SUWA claims the district court erred in dismissing its
complaint under rule 12(b)(6). We agree. Because the allegations
in SUWA‘s complaint were sufficient even were we to adopt the
district court‘s interpretation of the Act, we reverse the district
court‘s dismissal of SUWA‘s complaint.
    ¶37 Rule 12(b)(6) allows a district court to dismiss a
complaint for ―failure to state a claim upon which relief can be
granted.‖ ―A [r]ule 12(b)(6) motion to dismiss admits the facts
alleged in the complaint but challenges the plaintiff‘s right to
relief based on those facts.‖48 But although ―we accept the
plaintiff‘s description of [the] facts alleged in the complaint to be
true,‖ we need not ―accept legal conclusions in contradiction of
the pleaded facts.‖49

__________________________________________________________
   45   Id. § 52-4-203(4)(e)–(f).
   46   Id.
   47  It is possible, of course, that no recordings of the meetings
exist. If this is true, then the court could redress SUWA‘s injury by
ordering the Commissions to provide a written summary of ―the
substance of all matters proposed, discussed, or decided‖ by the
Commissions at the meetings. See id. § 52-4-203(2)(a)(iii).
   48 Oakwood Vill., LLC v. Albertsons, Inc., 2004 UT 101, ¶ 8, 104
P.3d 1226 (citations omitted).
   49 Osguthorpe v. Wolf Mountain Resorts, L.C., 2010 UT 29, ¶ 10,
232 P.3d 999 (citation omitted) (internal quotation marks omitted).

                                     14
                          Cite as: 2021 UT 7
                        Opinion of the Court

    ¶38 The district court held that SUWA failed to state a claim
under the Act because the Commissions‘ discussions with
Secretary Zinke did not fit the Act‘s definition of ―meetings.‖ The
Act defines a ―meeting‖ as ―the convening of a public body . . .
with a quorum present . . . for the purpose of discussing . . . or
acting upon a matter over which [it] . . . has jurisdiction or
advisory power.‖50 In interpreting this provision, the district court
determined that the Commissions ―have no jurisdiction or
advisory power in the matter‖ discussed at the meetings at issue,
because members of the Commissions met with the Secretary to
discuss ―a potential change‖ to the Monument‘s boundaries—
something ―only Congress or the President‖ have authority to do.
In so ruling, it appears the court interpreted the statutory phrase
―a matter over which [the Commissions] ha[ve] jurisdiction or
advisory power‖ to include only meetings in which the
Commissions take an action within their authority or in which
they discuss or consider taking an action within their authority.
SUWA appeals this determination.
    ¶39 According to SUWA, the meetings qualify because the
purpose of the meetings was to discuss the implications of a
possible revocation of the Monument on the counties‘ ―political,
economic,     business,   and  development    interests    and
relationships.‖
    ¶40 To be clear, SUWA does not argue that the Commissions
had any authority over the federal government‘s potential
decision to revoke the Monument. But, because the Commissions
have been granted broad powers related to the counties‘
interests,51 and because a topic discussed at the meetings was the
possible effect of a federal action on the counties‘ interests, SUWA
argues that the meetings‘ purpose was to discuss a matter over
which the Commissions have jurisdiction or advisory power. So
SUWA interprets the phrase ―a matter over which [the
Commissions] ha[ve] jurisdiction or advisory power‖ to include
any meeting in which a proposed action that could affect the


__________________________________________________________
   50   UTAH CODE § 52-4-103(6)(a).
   51 Id. § 17-50-302(1)(a)(ii) (stating that a county may ―provide a
service, exercise a power, or perform a function that is reasonably
related to the safety, health, morals, and welfare of county
inhabitants‖).

                                      15
                      SUWA v. KANE COUNTY
                       Opinion of the Court

counties‘ interests is discussed, even if the Commissions have no
authority over the proposed action.
    ¶41 The Commissions, in contrast, argue in support of the
district court‘s interpretation of the Act. They contend that the
Act‘s definition of ―meeting‖ does not include the meetings in
question because the Commissions lack jurisdiction or advisory
power over the federal government‘s potential decision to revoke
the Monument, which was the only potential action discussed at
the meetings. In other words, the Commissions, like the district
court, interpret the phrase ―a matter over which [the
Commissions] ha[ve] jurisdiction or advisory power‖ to include
only meetings in which the Commissions take an action within
their authority or in which they discuss or consider taking an
action within their authority.
   ¶42 As the parties have framed the dispute, the ultimate
success or failure of their respective arguments depends on how
we define the term ―matter‖ as it is used in the Act. Under
SUWA‘s interpretation, the term ―matter‖ takes on a broad
meaning that is roughly synonymous with the term ―topic‖52 or
―subject.‖53 Were we to interpret ―matter‖ in this way, the
meetings would be governed by the Act because the Commissions
discussed a topic over which the Commissions have jurisdiction or
advisory power: county interests.
   ¶43 The Commissions‘ argument, on the other hand, suggests
that the ―matter‖ discussed at the meeting should be viewed more
narrowly as the potential revocation of the Monument. Under this
view, the term ―matter‖ is defined as ―a subject or situation that
you must consider or deal with.‖54 So under the Commissions‘
__________________________________________________________
   52         Topic,       Collins        Dictionary         Online,
https://www.collinsdictionary.com/dictionary/english/topic
(last visited January 7, 2021) (―A topic is a particular subject that
you discuss or write about.‖).
   53         Subject,      Collins         Dictionary        Online,
https://www.collinsdictionary.com/dictionary/english/subject
(last visited January 7, 2021) (―The subject of something such as a
conversation, letter, or book is the thing that is being discussed or
written about.‖).
   54      Matter,     Oxford       Learner‘s      Dictionary,
https://www.oxfordlearnersdictionaries.com/us/definition/engl
ish/matter_1?q=matter (last visited January 7, 2021); see also
                                                  (Continued)
                               16
                         Cite as: 2021 UT 7
                       Opinion of the Court

definition, a ―matter‖ is a ―subject‖ or ―situation‖ that necessitates
a decision to be made or an action to be taken. And based on this
interpretation, the Commissions ask us to affirm the district court.
   ¶44 But even though the district court‘s interpretation of the
Act may be correct, we nevertheless reverse the district court‘s
order dismissing SUWA‘s complaint because the allegations in
SUWA‘s complaint were sufficient even were we to one day adopt
the district court‘s interpretation of the statute.
   ¶45 As we have noted, the district court dismissed SUWA‘s
complaint because the Commissions had no authority to reduce
the size of the Monument. In other words, the court dismissed
SUWA‘s complaint because, in the court‘s view, the Commissions
had no authority over any official action that was discussed or
taken at the meetings in question. But this decision incorrectly
assumes that the only potential action discussed at the meetings
was the federal government‘s revocation of the Monument. This
assumption overlooks key portions of SUWA‘s complaint.
    ¶46 In its complaint, SUWA first alleges that ―the subject
matter of the discussions at the Closed Meetings involved, among
other things, the possible partial revocation of the Grand
Staircase-Escalante National Monument.‖ As the district court
interprets the Act, this would not qualify as a meeting because the
Commissions have no jurisdiction or advisory power over the
discussed action—the revocation of the Monument. But that is not
the only alleged ―matter‖ contained in SUWA‘s complaint. SUWA
also alleges the Commissions discussed the ―potential
implications‖ the Monument revocation would have ―for Kane
County‘s and Garfield County‘s political, economic, business, and
development interests and relationships‖ as well as ―other similar
matters over which [the Commissions] exercise jurisdiction [or]
advisory power.‖ This is enough to satisfy SUWA‘s pleading
obligations even were we to accept the district court‘s
interpretation of the Act.



Matter,       Merriam-Webster         Online        Dictionary,
https://www.merriam-webster.com/dictionary/matter          (last
visited January 7, 2021) (―[A] subject under consideration.‖);
Matter, NEW WORLD DICTIONARY OF AMERICAN ENGLISH (3d ed.
1988) (―[S]omething that is the subject of discussion, concern,
action.‖).

                                   17
                        SUWA v. KANE COUNTY
                          Opinion of the Court

    ¶47 SUWA‘s allegation that the Commissions discussed the
―potential implications‖ of the Monument revocation on a wide
variety of county interests in addition to SUWA‘s allegation that
the Commissions discussed ―other similar matters over which [the
Commissions] exercise jurisdiction [or] advisory power‖ can
reasonably be interpreted as stating that the Commissions
discussed taking some action in anticipation of55 or in response
to56 the federal government‘s decision to reduce the Monument.
So even under the district court‘s interpretation of the Act,
SUWA‘s complaint contains sufficient allegations to survive a
motion to dismiss.
    ¶48 Accordingly, because SUWA sufficiently alleged a
violation of the Act, even under the district court‘s interpretation
of the statute, we reverse the district court‘s dismissal of SUWA‘s
complaint.57
    ¶49 Finally we note, as we did in SUWA v. San Juan County—
a companion case also issuing today—that for other types of
claims SUWA‘s allegations might not satisfy the pleading
requirements contained in rule 8 of the Utah Rules of Civil
Procedure.58 But our decision is motivated, in part, by the
disadvantaged position of potential plaintiffs who bring a lawsuit
to enforce the Act.


__________________________________________________________
   55As SUWA points out, in previous meetings the Commissions
did rely on their authority to pass resolutions in favor of the
federal government‘s potential reduction of the Monument.
   56As SUWA also points out, the Commissions have the general
authority to ―provide a service, exercise a power, or perform a
function that is reasonably related to the safety, health, morals,
and welfare of county inhabitants.‖ See UTAH CODE § 17-50-
302(1)(a)(ii).
   57 The district court also held that the Commissions‘
discussions with Secretary Zinke fell within an exception to the
Act‘s requirements for meetings that deal solely with
―administrative or operational matters.‖ Id. § 52-4-103(6)(c).
Because we do not yet know what was discussed at the meetings
in question, we decline to decide whether those meetings fall
within this exception at this stage.
   58   See 2021 UT __, ¶¶ 38–39, ---P.3d---.


                                     18
                           Cite as: 2021 UT 7
                          Opinion of the Court

    ¶50 Rule 8 requires that all claims for relief contain a
―statement of the claim showing that the party is entitled to relief‖
and a ―demand for judgment for specified relief.‖59 Rule 8 also
requires courts to construe all pleadings ―to do substantial
justice.‖60 Taken together, these requirements lead to a ―context
specific and flexible‖ approach in applying our rules to parties‘
pleadings.61
    ¶51 Under this approach we require only ―that the basis of
[the] claim must be stated with reasonable certainty and clarity, so
the other party will have notice of what he is obliged to meet.‖62
In other words, pleadings are ―sufficient‖ where they ―give fair
notice of the nature and basis of the claim asserted and a general
indication of the type of litigation involved.‖63
    ¶52 And what is required to provide ―fair notice‖ depends on
the type of claim. For example, in Berg v. Berg, the court of appeals
allowed a claim for conversion to go forward even though the
pleading was ―imprecise,‖ because the pleading could be fairly
read to ―indicate[] a claim for conversion‖ and it identified the
property at issue.64 For other claims, however, a plaintiff ―must
state with particularity the circumstances‖ surrounding the
claim.65
    ¶53 Yet even for those claims, our ―context specific and
flexible‖ approach sometimes leads us to relax the pleading
standard. For example, in State v. Apotex Corp., we considered the
adequacy of a claim under Utah‘s False Claims Act. Although we
concluded that claims under that Act were subject to our
heightened pleading requirement, we explained that our
__________________________________________________________
   59   UTAH R. CIV. P. 8(a).
   60   Id. 8(f).
   61State v. Apotex Corp., 2012 UT 36, ¶ 27, 282 P.3d 66 (citation
omitted).
   62Christopher v. Larson Ford Sales, Inc., 557 P.2d 1009, 1011 (Utah
1976).
   63  Gudmundson v. Del Ozone, 2010 UT 33, ¶ 40, 232 P.3d 1059
(citation omitted).
   64   2012 UT App 142, ¶ 10, 278 P.3d 1071.
   65See UTAH R. CIV. P. 9(c) (requiring ―fraud‖ and ―mistake‖
claims to be pled with particularity).

                                    19
                         SUWA v. KANE COUNTY
                          Opinion of the Court

―heightened pleading standard may be applied less stringently
when the specific factual information is peculiarly within the
defendant‘s knowledge or control.‖66 For this reason, and ―to
achieve the remedial purpose‖ of the False Claims Act, we held
that a claim was sufficient so long as it provided ―reliable indicia
that lead to a strong inference‖ that a statutory violation
occurred.67
    ¶54 In this case, we similarly set forth a relaxed standard for
claims arising under Utah‘s Open and Public Meetings Act. 68 In so
doing, we note that it is likely that most cases seeking to enforce
the Act will have arisen because the plaintiff was prevented from
knowing what took place at a meeting allegedly governed by the
Act. Were we to require the plaintiff to allege the ―matter‖
discussed at the meetings more specifically, the government‘s
alleged statutory violation—the failure to inform the public about
a meeting—would insulate the government from suit in almost all
cases. Rule 8 does not require this result.
    ¶55 Rather, rule 8 requires only that the pleadings provide
the other party with adequate notice regarding the nature of the
claims or defenses. In the context of the Act, pleadings will
provide defendants with adequate notice when they specifically
identify the meeting or meetings at issue and contain ―reliable
indicia that lead to a strong inference‖ that ―matters‖ under the
public body‘s jurisdiction were discussed.69 SUWA‘s pleadings
satisfy this standard. SUWA has specifically identified meetings in
which its alleged violations of the Act occurred and it has alleged
factual circumstances leading to a strong inference that statutory
violations took place. In short, SUWA‘s complaint provides the
Commissions adequate notice and a fair opportunity to respond
to SUWA‘s claims.


__________________________________________________________
   66   Apotex, 2012 UT 36, ¶ 27 (citation omitted).
   67   Id. ¶ 20 (citation omitted).
   68 We are, of course, aware that claims under the Open
Meetings Act are not subject to the heightened pleading standard
in rule 9(c). So we cite our decision in Apotex only to provide an
example of how we have previously applied our context–specific
and flexible approach to pleading requirements.
   69   Apotex, 2012 UT 36, ¶ 20 (citation omitted).


                                       20
                        Cite as: 2021 UT 7
                      Opinion of the Court

                           Conclusion
    ¶56 SUWA has standing. It falls within the class of people the
Act seeks to protect. And SUWA alleged facts demonstrating a
distinct and palpable injury. The fact that it may not ultimately
prevail under those facts is not relevant to the standing inquiry.
So we reverse the district court‘s ―standing‖ decision.
    ¶57 We also reverse the district court‘s decision to dismiss
SUWA‘s complaint. Although the court dismissed SUWA‘s
complaint based on an interpretation of the Act that may be
correct, we nevertheless reverse the court‘s decision without
offering a final interpretation of the Act because, even under the
district court‘s interpretation, the allegations in SUWA‘s
complaint were sufficient to survive a motion to dismiss.70




__________________________________________________________
   70 As we already noted, we decline to offer a definitive
interpretation of the Act at this time because our decision to
reverse the district court does not require it and our eventual
interpretation of the Act would be aided by a developed factual
record. See Carter v. Lehi City, 2012 UT 2, ¶ 93, 269 P.3d 141
(explaining that a clear factual record ―facilitates informed
decisions‖).

                                 21